UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-33678 NOVABAY PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 68-0454536 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5980 Horton Street, Suite 550, EmeryvilleCA94608 (Address of principal executive offices)(Zip Code) Registrant’s Telephone Number, Including Area Code: (510) 899-8800 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule12b-2).Yes☐No☒ As of July 28, 2014, there were50,779,057 shares of the registrant’s common stock outstanding. 1 NOVABAY PHARMACEUTICALS, INC. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item1. Financial Statements 1. Consolidated Balance Sheets: 3 June 30, 2014 and December 31, 2013 2. Consolidated Statements of Operations and Comprehensive Loss: 4 Three and six months ended June 30, 2014 and 2013, and for the cumulative period from July 1, 2002 (inception) to June 30, 2014 3. Consolidated Statements of Cash Flows: 5 Six months ended June 30, 2014 and 2013, and for the cumulative period from July 1, 2002 (inception) to June 30, 2014 4. Notes to Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item3. Quantitative and Qualitative Disclosures About Market Risk 25 Item4. Controls and Procedures 26 PART II OTHER INFORMATION Item1A. Risk Factors 26 Item6. Exhibits 42 SIGNATURES 44 EXHIBIT INDEX 45 Unless the context requires otherwise, all references in this report to “we,” “our,” “us,” the “Company” and “NovaBay” refer to NovaBay Pharmaceuticals, Inc. and its subsidiaries. NovaBay® , NovaBay Pharma® , AgaNase® , Aganocide® , NeutroPhase® , AgaDerm® , and Going Beyond AntibioticsTM are trademarks of NovaBay Pharmaceuticals, Inc. All other trademarks and trade names are the property of their respective owners. 2 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NOVABAY PHARMACEUTICALS, INC. (a development stage company) CONSOLIDATED BALANCE SHEETS June 30, December 31, (in thousands, except per share data) (unaudited) (Note 2) ASSETS Current assets: Cash and cash equivalents $ 7,757 $ 10,500 Short-term investments 3,808 2,553 Accounts receivable 440 784 Inventory 218 231 Prepaid expenses and other current assets 656 723 Total current assets 12,879 14,791 Property and equipment, net 488 718 Other assets 146 141 TOTAL ASSETS $ 13,513 $ 15,650 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Current liabilities: Accounts payable $ 520 $ 1,674 Accrued liabilities 1,301 1,616 Deferred revenue 196 337 Total current liabilities 2,017 3,627 Deferred revenues - non-current 1,601 1,534 Deferred rent 155 136 Warrant liability 520 1,837 Total liabilities 4,293 7,134 Stockholders' equity: Preferred stock, $0.01 par value; 5,000 shares authorized; none outstanding at June 30, 2014 and December 31, 2013 — — Common stock, $0.01 par value; 120,000 shares authorized at June 30, 2014 and 65,000 shares authorized at December 31, 2013; 50,779 and 44,624 issued and outstanding at June 30, 2014 and December 31, 2013, respectively 508 446 Additional paid-in capital 71,586 64,438 Accumulated other comprehensive loss ) ) Accumulated deficit during development stage ) ) Total stockholders' equity 9,220 8,516 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 NOVABAY PHARMACEUTICALS, INC. (a development stage company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (unaudited) Three Months Ended June 30, Six Months Ended June 30, Cumulative Period from July 1, 2002 (inception) to June 30, (in thousands, except per share data) Sales: Product revenue $ 21 $ 17 $ 209 $ 80 $ 446 Cost of goods sold 18 16 148 38 318 Gross profit 3 1 61 42 128 Other revenue: License, collaboration and distribution revenue 38 790 76 1,704 60,575 Other revenues 64 41 126 84 439 Total other revenue 102 831 202 1,788 61,014 Operating expenses: Research and development 2,238 2,937 4,766 5,911 77,373 General and administrative 1,653 2,045 3,361 3,556 49,328 Total operating expenses 3,891 4,982 8,127 9,467 126,701 Operating loss ) Non-cash gain (loss) on changes in fair value of warrants 797 104 1,317 ) 1,469 Other income (expense), net 57 5 50 5 1,316 Loss before provision for income taxes ) Provision for income taxes ) (7 ) ) (9 ) ) Net loss ) Change in unrealized gains (losses) on available-for-sale securities — (8 ) 2 (6 ) ) Comprehensive loss $ ) $ ) $ ) $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) $ ) $ ) Shares used in per share calculations: Basic and diluted 50,767 37,266 48,067 37,013 The accompanying notes are an integral part of these consolidated financial statements. 4 NOVABAY PHARMACEUTICALS, INC. (a development stage company) CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended June 30, Cumulative Period from July 1, 2002 (inception) to June 30, (in thousands) Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 141 161 2,725 Accretion of discount on short-term investments — — ) Net realized loss on sales of short-term investments 19 14 156 Loss (gain) on disposal of property and equipment ) — 260 Stock-based compensation expense for options and stock issued to employees and directors 442 511 7,404 Compensation expense for warrants issued for services — 166 366 Stock-based compensation expense for options, warrants and stock issued to non-employees 82 69 1,421 Non-cash loss (gain) on changes in fair value of warrants ) 416 ) Taxes paid by LLC — — 1 Changes in operating assets and liabilities: (Increase) decrease in accounts receivable 403 831 ) (Increase) decrease in inventory 12 ) ) (Increase) decrease in prepaid expenses and other assets 55 11 ) Increase (decrease) in accounts payable and accrued liabilities ) 400 2,260 Increase (decrease) in deferred revenue ) ) 2,146 Net cash used in operating activities ) ) ) Cash flows from investing activities: Purchases of property and equipment ) ) ) Proceeds from disposal of property and equipment 102 — 154 Purchases of short-term investments ) ) ) Proceeds from maturities and sales of short-term investments 2,750 3,200 117,977 Cash acquired in purchase of LLC — — 516 Net cash used in investing activities ) ) ) Cash flows from financing activities: Proceeds from preferred stock issuances, net — — 11,160 Proceeds from common stock issuances 74 417 8,967 Proceeds from exercise of options and warrants 6 60 5,012 Proceeds from initial public offering, net of costs — — 17,077 Proceeds from shelf offering, net of costs 6,527 — 20,110 Proceeds from stock subscription receivable — — 873 Proceeds from issuance of notes — — 405 Principal payments on capital lease — — ) Proceeds from short-term borrowing — — 88 Principal payment on short-term borrowing — — ) Proceeds from borrowings under equipment loan — — 1,216 Principal payments on equipment loan — — ) Net cash provided by financing activities 6,607 477 63,447 Net increase (decrease) in cash and cash equivalents ) ) 7,757 Cash and cash equivalents, beginning of period 10,500 12,735 — Cash and cash equivalents, end of period $ 7,757 $ 6,594 $ 7,757 the accompanying notes are an integral part of these consolidated financial statements. 5 NOVABAY PHARMACEUTICALS, INC. (a development stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1. ORGANIZATION NovaBay Pharmaceuticals, Inc. (“we,” “NovaBay” or the “Company”) is a clinical-stage biopharmaceutical company focused on addressing the large unmet therapeutic needs of the global anti-infective market. The Company was incorporated under the laws of the State of California on January19, 2000, as NovaCal Pharmaceuticals, Inc. We had no operations until July1, 2002, on which date we acquired all of the operating assets of NovaCal Pharmaceuticals, LLC, a California limited liability company. In February 2007, we changed our name from NovaCal Pharmaceuticals, Inc. to NovaBay Pharmaceuticals, Inc. In August 2007, we formed two subsidiaries––NovaBay Pharmaceuticals Canada, Inc., a wholly-owned subsidiary incorporated under the laws of British Columbia (Canada), which was formed to conduct research and development in Canada which was dissolved in July 2012, and DermaBay, Inc., a wholly-owned U.S. subsidiary, which may explore and pursue dermatological opportunities. In June 2010, we changed the state in which we are incorporated (the Reincorporation), and are now incorporated under the laws of the State of Delaware. All references to “we,” “us,” “our,” or “the Company” herein refer to the California corporation prior to the date of the Reincorporation, and to the Delaware corporation on and after the date of the Reincorporation. We currently operate in four business segments; see Note 10 for further details. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited consolidated financial statements of NovaBay Pharmaceuticals, Inc. have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”) for interim reporting including the instructions to Form 10-Q and Rule 8-03 of Regulation S-X. These statements do not include all disclosures for annual audited financial statements required by accounting principles generally accepted in the United States of America (“U.S. GAAP”) and should be read in conjunction with the Company’s audited consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. The consolidated balance sheet at December 31, 2013, has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by U.S. GAAP for complete financial statements. The Company believes these consolidated financial statements reflect all adjustments (consisting only of normal, recurring adjustments) that are necessary for a fair presentation of the financial position and results of operations for the periods presented. Results of operations for the interim periods presented are not necessarily indicative of results to be expected for the year. The financial statements have been prepared under the guidelines for Development Stage Entities. A development stage enterprise is one in which planned principal operations have not commenced, or if its operations have commenced, there have been no significant revenues therefrom. As of June 30, 2014, we continued to conduct clinical trials and had not commenced our planned principal operations. Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, NovaBay Pharmaceuticals Canada, Inc. (prior to its dissolution in July 2012) and DermaBay, Inc. All inter-company accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. These estimates include useful lives for property and equipment and related depreciation calculations, estimated amortization period for payments received from product development and license agreements as they relate to revenue recognition, assumptions for valuing options and warrants, and income taxes. Actual results could differ from those estimates. Cash , Cash Equivalents and Short-Term Investments The Company considers all highly liquid instruments with a stated maturity of three months or less at the date of purchase to be cash and cash equivalents. Cash and cash equivalents are stated at cost, which approximates their fair value. As of June 30, 2014, the Company’s cash and cash equivalents were held in financial institutions in the United States and include deposits in money market funds, which were unrestricted as to withdrawal or use. 6 NOVABAY PHARMACEUTICALS, INC. (a development stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS —(Continued) The Company classifies all highly liquid investments with a stated maturity of greater than three months at the date of purchase as short-term investments. Short-term investments generally consist of municipal and corporate debt securities. The Company has classified its short-term investments as available-for-sale. The Company does not intend to hold securities with stated maturities greater than twelve months until maturity. In response to changes in the availability of and the yield on alternative investments as well as liquidity requirements, the Company occasionally sells these securities prior to their stated maturities. These securities are carried at fair value, with the unrealized gains and losses reported as a component of other comprehensive income (loss) until realized. Realized gains and losses from the sale of available-for-sale securities, if any, are determined on a specific identification basis. A decline in the market value below cost of any available-for-sale security that is determined to be other-than-temporary results in a revaluation of its carrying amount to fair value and an impairment charge to earnings, resulting in a new cost basis for the security. No such impairment charges were recorded for the periods presented. The interest income and realized gains and losses are included in other income (expense), net within the consolidated statements of operations and comprehensive loss. Interest income is recognized when earned. Concentrations of Credit Risk and Major Partners Financial instruments which potentially subject us to significant concentrations of credit risk consist primarily of cash and cash equivalents and short-term investments. The Company maintains deposits of cash, cash equivalents and short-term investments with three highly-rated, major financial institutions in the United States. Deposits in these banks may exceed the amount of federal insurance provided on such deposits. The Company does not believe it is exposed to significant credit risk due to the financial position of the financial institutions in which these deposits are held. Additionally, the Company has established guidelines regarding diversification and investment maturities, which are designed to maintain safety and liquidity. During three months ended June 30, 2014, revenues were derived from one distribution partner, service revenues and sales of NeutroPhase. During three months ended June 30, 2013, revenues were derived from two collaboration partners, two distribution partners, service revenues and sales of NeutroPhase. During six months ended June 30, 2014, revenues were derived from one collaboration partner, two distribution partners, service revenues and sales of NeutroPhase. During six months ended June 30, 2013, revenues were derived from two collaboration partners, two distribution partners, service revenues and sales of NeutroPhase. As of June 30, 2014, 66% and 14% of accounts receivable was derived from two distribution partners. As of December 31, 2013, 98% of accounts receivable was derived from one collaboration partner and one distribution partner. Comprehensive Income (Loss) ASC 220, Comprehensive Income requires that an entity’s change in equity or net assets during a period from transactions and other events from non-owner sources be reported. The Company reports unrealized gains and losses on its available-for-sale securities as other comprehensive income (loss). Fair Value of Financial Assets and Liabilities Financial instruments, including cash and cash equivalents, accounts receivable, accounts payable and accrued liabilities are carried at cost, which management believes approximates fair value due to the short-term nature of these instruments. Short-term investments and our warrant liability are carried at fair value. The Company measures the fair value of financial assets and liabilities based on U.S. GAAP guidance which defines fair value, establishes a framework for measuring fair value, and requires disclosuresabout fair value measurements. Under U.S. GAAP, fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. A fair value hierarchy is also established, which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputswhen measuring fair value. There are three levels of inputs that may be used to measure fair value: Level 1 – quoted prices in active markets for identical assets or liabilities; Level 2 – quoted prices for similar assets and liabilities in active markets or inputs that are observable; Level 3 – inputs that are unobservable (for example cash flow modeling inputs based on assumptions). 7 NOVABAY PHARMACEUTICALS, INC. (a development stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS —(Continued) Property and Equipment Property and equipment are stated at cost, less accumulated depreciation and amortization. Depreciation is calculated using the straight-line method over the estimated useful lives of the related assets of five to seven years for office and laboratory equipment, three years for software and seven years for furniture and fixtures. Leasehold improvements are depreciated over the shorter of seven years or the lease term. Depreciation of assets recorded under capital leases is included in depreciation expense. The costs of normal maintenance, repairs, and minor replacements are charged to operations when incurred. Impairment of Long-Lived Assets The Company accounts for long-lived assets in accordance with U.S. GAAP, which requires that companies consider whether events or changes in facts and circumstances, both internally and externally, may indicate that an impairment of long-lived assets held for use are present. Management periodically evaluates the carrying value of long-lived assets and has determined that there was no impairment as of all periods presented. Determination of recoverability is based on the estimate of undiscounted future cash flows resulting from the use of the asset and its eventual disposition. In the event that such cash flows are not expected to be sufficient to recover the carrying amount of the asset, the assets are written down to their estimated fair values and the loss is recognized in the statements of operations. Revenue Recognition License and collaboration revenue is primarily generated through agreements with strategic partners for the development and commercialization of the Company’s product candidates. The terms of the agreements typically include non-refundable upfront fees, funding of research and development activities, payments based upon achievement of certain milestones and royalties on net product sales. In accordance with revenue recognition criteria under U.S. GAAP, the Company analyzes its multiple element arrangements to determine whether the elements can be separated. The Company performs its analysis at the inception of the arrangement and as each product or service is delivered. If a product or service is not separable, the combined deliverables are accounted for as a single unit of accounting and revenue is recognized over the performanceobligation period. Revenue is recognized when the following criteria have been met: persuasive evidence of an arrangement exists; delivery has occurred and risk of loss has passed; the seller’s price to the buyer is fixed or determinable; and collectability is reasonably assured. Assuming the elements meet the revenue recognition guidelines the revenue recognition methodology prescribed for each unit of accounting is summarized below: Upfront Fees —The Company defers recognition of non-refundable upfront fees if it has continuing performance obligations without which the technology licensed has no utility to the licensee. If it has performance obligations through research and development services that are required because its know-how and expertise related to the technology is proprietary to it, or can only be performed by it, then such up-front fees are deferred and recognized over the period of the performance obligations. The Company bases the estimate of the period of performance on factors in the contract. Actual time frames could vary and could result in material changes to its results of operations. Funded Research and Development — Revenue from research and development services is recognized during the period in which the services are performed and is based upon the number of full-time-equivalent personnel working on the specific project at the agreed-upon rate. This revenue approximates the cost incurred. Reimbursements from collaborative partners for agreed-upon direct costs including direct materials and outsourced, or subcontracted, pre-clinical studies are classified as revenue and recognized in the period the reimbursable expenses are incurred. Payments received in advance are recorded as deferred revenue until the research and development services are performed or costs are incurred. Milestones —Substantive milestone payments are considered to be performance bonuses that are recognized upon achievement of the milestone only if all of the following conditions are met: the milestone payments are non-refundable; achievement of the milestone involves a degree of risk and was not reasonably assured at the inception of the arrangement; substantive effort is involved in achieving the milestone; the amount of the milestone is reasonable in relation to the effort expended or the risk associated with achievement of the milestone; and a reasonable amount of time passes between the up-front license payment and the first milestone payment as well as between each subsequent milestone payment. If any of these conditions are not met, the milestone payments are deferred and recognized as revenue over the term of the arrangement as we complete our performance obligations. Royalties—
